Grant, J.
(dissenting). After the decision of this court affirming the decree of the court below in overruling the demurrer to the bill (129 Mich. 324, 88 N. W. 882), the defendant Supreme Hive filed an answer and a cross-bill, asking affirmative relief in the nature of an injunction to restrain the complainant from carrying on -its business in those States, Territories, and countries where the-defendant Supreme Hive had organized subordinate hives. To this cross-bill complainant filed an answer. Issue was duly joined, proofs taken in open court, and decree entered for the complainant. It is unimportant to set forth the contents of the answer, cross-bill, and answer thereto. But one question is really involved in the case, viz.: Has the complainant the right to enter other States, Territories, and countries to carry on its businéss with the use of its present name, and its ritual, paraphernalia, etc., which the defendant Supreme Hive has entered and in which it is carrying on its work ? It is conceded that there was no express agreement that complainant should confine its work to the State of Michigan, or be limited in the use of its name and ritual to this State. We think it *405equally clear that no such agreement can be implied from the permission granted by the complainant to defendant to the use of its ritual, etc. Defendant’s counsel concede the right of complainant to extend its jurisdiction into other territory, but deny its right to use the same means to acquire membership that have been and are now in use by the defendant.
The learned circuit judge filed a clear and able opinion, which so completely covers the case that we adopt it. It is as follows:
“On the 12th day of April, 1848, the legislature of the State of New York passed an act entitled ‘An act for the incorporation of benevolent, charitable, scientific, and missionary societies’ (Laws 1848, chap. 319), and under this act the first order of the Knights of the Maccabees was organized, in 1878, the object of which was to improve the moral, mental, social, and physical condition of the 'members ; to aid, assist, and support them or their families in case of want, sickness, or death; and to create, hold, manage, and disburse a fund for the relief of such members and their families, in case of want, sickness, or death, by assessments upon such members.
‘ ‘ The associations which passed under this name all became defunct except the one now existing in this State, and known as the Great Camp of the Knights of the Maccabees for the State of Michigan, which was organized in the year 1881. In 1882 the Supreme Tent, Knights of the Maccabees of the World, was organized, and on the 24th day of March, 1886, some of the ladies of Muskegon associated themselves together into a ladies’ order, and took the name of Ladies’ Knights of the Maccabees, among their first acts being the appointment of a permanent committee for attendance upon the sick and distressed; and on the 13th day of August, 1890, this body became known as the Great Hive of the Ladies of the Maccabees for Michigan, having a full system of laws, ritualistic and secret work; and the objects of the association were to unite ladies of sound bodily health and good moral character, who were socially acceptable, between the ages of 16 and 56 years, provided they were the wife, widow, sister, or daughter of a member of the Knights of the Maccabees, or the mother, sister, or daughter of a member of the Ladies of the Maccabees; to give all aid in *406its power to its members and those depending upon them, and to the Enights of the Maccabees and their families,’ wherever found needing or deserving it; to educate their families socially, morally, and intellectually; to create a fund for the relief of the sick and distressed members, and generally to care for the living and to bury the dead; and to establish a benefit fund, from which, on satisfactory evidence of the death of an endowment member of the' order, a sum not exceeding $1,000 should be paid to the-beneficiary thereof, and upon such member becoming-totally disabled,' or reaching 70 years of age, to pay her-such sum of money in such manner as might be fixed by the laws of the order. The meeting of August, 1890, was the first annual review of the Great Hive, and at that time a motion was adopted leaving with the executive committee of the order the matter of organizing subordinate hives outside of this State, power being given to such committee to act.
“ By Act No. 130, Pub. Acts 1891, it is provided that this body of ladies might incorporate; and, on the 10th day of December following, articles of incorporation were duly filed by it with the Secretary of State, it adopting the name ‘ Great Hive, Ladies of the Maccabees for Michigan;’ the objects and purposes of the order being, as defined in its articles, practically the same as„ above set forth. In the early part of 1891 some ladies in New York associated themselves together under the name Of Lady Maccabees, and, without any action or authority of the Michigan organization or its executive committee, appropriated its ritualistic and secret work.
“Prior to the 1st day of October, 1893, the Supreme Tent, Enights of the Maccabees, were importuned by certain officers connected with the Michigan organization to establish a Supreme Hive, and on the 1st day of October of that year that body adopted a resolution providing for the existence of the Supreme Hive, Ladies of the Maccabees of the World,' and named as principal officers therein ladies who were then occupying the principal positions in the complainant; and, on the 19th day of October following, the executive committee of complainant met at the city of Detroit, the members thereof being Miss Becker, Miss West, and Mrs. Harrington, and they associated with them Mrs. Danforth, Mrs. Johnson, and Mrs. Cathcart, thereby making the committee consist of six, instead of three, as provided by the laws, of which six, five were offi*407cers in the new organization, and this tribunal so constituted adopted a resolution that it was desirable that the different orders throughout the country should have uniform ritualistic and secret work, and that the work used by complaindnt should be the same in all respects as that used by the Supreme Hive.
“Prior to the time of any action taken looking to the organization of defendant hive, the complainant, in addition to such complete ritualistic and secret work, was in possession of and used badges and other paraphernalia, including representations or cuts of the Cross and Crown, the Bee Hive, the Five Links, the Scroll, the Laurel Wreath, the Stars, and the World, and employed the terms ‘ Ladies of the Maccabees,’ ‘ Great Hive,’ ‘Subordinate Hives,’ the symbolic letters ‘L. O. T. M.,’ and the Latin motto, ‘Ad astra per aspera,’ and the members when in session wore gowns of various designs. Its meetings were held in secret, and a password was required before admission thereto. This ritualistic and secret work, including such badges, representations, cuts, words, and terms, were all appropriated by the defendant hive and its officers upon its organization.
“ On the 25th day of May, 1893, the legislature of this State passed what is known as the uniform bill for the incorporation of fraternal benefit societies, and the same appears as Act No. 119 of the laws for such year. By section 1 of said act a fraternal benefit association is declared to be a corporation formed, organized, and carried on for the sole benefit of its members and their beneficiaries, and not for profit. Such association, having a lodge system, with a ritualistic form of work and a representative form of government, and making provision for death benefits, may, in addition thereto, provide for the payment of benefits in case of sickness, accident, disability, or old age of its members ; the funds from which the payment of such benefits is made and for the expenses of such organization being derived from assessments or dues collected from its members. Payment of death benefits is authorized to be made to any one within the fourth degree of relationship to the member, and such association is exempt from the provisions of the insurance laws of the State. By section 9 such association is authorized, by a vote of the governing body, to hold its annual or biennial meetings in any State or Territory of the United States, or any Province of Canada, where it may have subordinate lodges, and by section *40815 the money or other benefit, charity, relief, or aid to be paid, provided, or rendered is declared to be not liable to attachment by trustee, garnishee, or other process, and cannot be seized or applied by any legal or equitable process, or by operation of law, to pay any debt or liability of a certificate holder, or of any beneficiary named in the certificate, or of any person who may have any right thereunder.
“At the fifth annual review of complainant, held at Lansing in September, 1894, Miss West, who had been by vote of that body made what is known as past great commander, and who was at the same time supreme record keeper of defendant hive, without previous formal notice, presented to said review a resolution looking toward an interchange of social relations between the two bodies, and this became incorporated as one of- its laws. By the terms thereof complainant was to pay to defendant hive such per capita tax and be entitled to such representation therein as’should be fixed by it and accepted by defendant hive, such per capita tax being to give complainant representation in defendant hive and a voice in its laws and management. At the next meeting of the defendant hive, held in May, 1895, its laws were amended so as to provide that complainant should be entitled to a limited representation in defendant hive, such representatives to consist of its great commander’ and great record keeper, but these representatives were precluded from voting upon any questions that related to the life-benefit law.
“On the 5th day of October, 1895, complainant filed with the commissioner of insurance articles of incorporation under Act No. 119, Pub. Acts 1893, referred to above..
“No action was taken by complainant providing for the fixing or payment of anj per capita tax to defendant hive, but the same was the subject of negotiations between complainant’s executive committee and the board of trustees of defendant hive, and this led to a refusal on the part of complainant to pay such tax, and at the biennial meeting held.by defendant hive in July, 1897, complainant’s representatives were denied admission thereto, and this resulted in a conference committee, which agreed upon an annual tax of $150 to be paid by complainant for such representation; but this report was rejected by said meeting, and in lieu thereof a law was enacted that complainant hive should have representation only so long as it conformed to the social, secret, and ritualistic laws of defendant hive, but *409that such representatives should not be entitled to vote on any question arising under the life-benefit law of defendant, and should not be entitled to mileage or per diem. This qualification was not accepted by complainant’s representatives, and never thereafter was any representation asked for or had by complainant in the biennial meeting of the defendant hive.
“In the month of June, 1898, complainant’s review was held, and the provision relating to the interchange of ritualistic and secret work between the two orders was stricken from its laws, and a provision was enacted to the effect that no officer of complainant should thereafter hold any office in defendant hive.
“In the month of July, 1899, at defendant’s biennial meeting, Mrs. Burns, complainant’s commander, who was also a member of defendant hive, was present as a visitor, and the provision enacted above, relating to representation of complainant in defendant hive, was stricken therefrom, and, at her suggestion, in lieu thereof, it was provided that the supreme commander should appoint a committee of five to act with a like committee to be appointed by the great commander of complainant to formulate such changes in the ritualistic and secret work as might be deemed necessary, and, when such changes were agreed upon, they were to become a part of the ritualistic work, the password to be arranged by the two, and to be promulgated through the office of the two record keepers; and under this a meeting was had, and the ritualistic work was revised, but no important changes were made therein, and the ritual as left by this committee was in all of its material parts the same as that owned by complainant prior to the existence of defendant hive.
“In June, 1900, complainant held its biennial review, and its laws were so amended as to recognize the provision in defendant’s law relating to a joint ritualistic committee, and prior to its adjournment it adopted a resolution instructing its executive committee to extend its work outside the State whenever, in the judgment of such committee, it should be deemed expedient.
“In the month of October, 1900, complainant’s executive committee met and adopted a resolution extending the work of the order outside the State, and also took action providing for amending its articles of incorporation; and in the month of November it applied to the commissioner of insurance to file such amendments, and he there*410upon cited both complainant and defendant hive to appear, on the claim made by the latter and its officers opposing the right of complainant to make such amendments, and, after a full hearing, an order was made by such commissioner granting such leave of amendment. It is claimed by complainant that at this meeting the defendant hive, through its representatives, threatened to bring actions and suits against it in every State to which it should extend its work, predicated on an exclusive right on the part of defendants to use said ritualistic and secret work in said States; and based on this and an interview of Miss West, appearing in one of the daily papers at Port Huron, it filed its bill of complaint in this court on the 5th day of December, 1900, to contest such claim of defendants to an exclusive right to said ritual, and for other relief, making the Supreme Tent and its officers parties defendant. The latter all filed a disclaimer, and defendants herein filed a demurrer; and thereupon complainant amended its bill, and proceeded alone against the defendant hive and its officers; whereupon the defendants again demurred to such amended bill, and said demurrer was overruled, and an appeal was perfected in this court on the 4th day of June last.
“In the month of July, 1901, defendant hive met again in biennial session, and eliminated from its laws all reference to complainant, and such joint committee of conference and uniformity of ritualistic and secret work and password. At this meeting defendant’s supreme commander made a report which may be fairly said to indicate that its officers had prepared new complete ritualistic and secret work, altogether different from that used in common between the parties, and a portion of such work was put in use or exemplified at said meeting. The record of that session sets forth the action taken in that regard, and, although such officers were present at the hearing, they were not tendered as witnesses.
“On the 38th day of January last, the Supreme Court handed down an opinion sustaining this court in overruling such demurrer. Great Hive L. O. T. M. for Michigan v. Supreme Hive L. O. T. M. of the World, 129 Mich. 324 (88 N. W. 882). By this decision it was determined that the bill filed is a bill of peace, having for its purpose to adjudicate the claim of defendants to an exclusive right to use such ritualistic and' secret work outside this State; that there was authority in law for complainant to *411amend its articles of incorporation; and that the courts of this State may enjoin defendants from prosecuting suits in other States and countries, based on such claim of exclusive right.
“ Subsequently, and on or about the 15th day of February, defendants filed their answer to such bill, admitting therein that, under complainant’s laws, it was vested with supreme legislative, executive, and administrative authority, and as such endowed with exclusive power to make all laws, rules, and regulations for its government, and the government of its members, that it may deem expedient, which do not conflict with its organic law or the law of the land, and asking, among other things, in the way of affirmative relief, that complainant be perpetually restrained and enjoined from using the name ‘ Ladies of the Maccabees,’ the ritual, secret work, odes, installation and burial services, drills, badges, emblems, pins, robes, and other paraphernalia now in use by it and by defendant hive, in organizing or attempting to organize bodies outside of this State.
“On the 15th day of February complainant filed an answer to such cross-bill, and an issue was framed regarding the several claims hereinafter set forth, and thereafter complainant gave notice of taking testimony in open court, and at the hearing proofs were taken involving the questions presented by such issues, and after a full consideration the following facts appear:
“ Findings of Fact.
“ I think the evidence submitted fairly establishes the following facts:
“1. That complainant came into existence on the 24th day of March, 1886, under the name Lady K. O. T. M. for Michigan, and assumed its present name, in all parts, as early as the year 1890, and that defendant hive came into existence on the 1st day of October, 1892, and since such time both of said bodies have held and enjoyed their respective names.
‘ ‘ 2. That said bodies have never had any business relations one with the other, and each has always been distinct from the other in all ways, other than at one time they bore certain relations to each other in a limited social way, which relations wholly ceased in the year 1900.
“ 3. That, as between said bodies, as early as the year 1890, complainant enjoyed the exclusive right to use the *412terms ‘Ladies of the Maccabees,’ ‘Great Hive,’ ‘Subordinate Hives,’ and the symbolical letters ‘ L. O. T. M.,’ the Latin motto ‘Ad astro per áspero,’ the Cross and Crown, the Bee Hive, the World, the Five Links, the Scroll, the Laurel Wreath, and all designing terms, words, symbols, characters, and representations now used by it; and the only right defendants ever acquired to use the same was permission and leave granted by complainant, which was never intended to be and never was exclusive, or a right that precludes it from using the same in this or any other State.
“ 4. That, as early as the year 1890, complainant owned and possessed the ritualistic and secret work now used in common by it and the defendant hive, and the said work is the same as so originally owned by complainant, with the exception of some minor changes therein which do not affect the plan or design thereof, and the only right of defendants to use the same is a leave and permission granted by complainant, which was not intended to be and was not in fact an exclusive one, and in no way precludes complainant from using the same in any other State to which it may extend its work.
“5. That defendants have made and now make the claim that, as against complainant, the leave and permission granted by it to use such terms, words, symbols, characters, representations, and the said ritualistic and secret work, was an exclusive one, that precludes complainant from using the same outside of this State, which claims • are not supported by the proofs.
“6. That no agreement or contract of any kind exists or has existed between complainant and defendant hive, or their officers, that precludes either complainant or defendant from carrying on its work, in this or any other State, freed from all claim of right on the part of the other to interfere in so doing.
“7. That the laws and plan of work of complainant and defendant hive differ in many of their essential features, as is evidenced by the following facts: In the case of complainant, its principal office is at Ann Arbor; the representation in its biennial reviews consists of one delegate from each of its subordinate hives; the assessments for benefits are made on its endowment members only as required to meet claims as they arise thereon, being unlimited in number each year; a per capita tax of 50 cents on each member is levied to meet expenses; an appropria*413tion of 5 per cent, of its annual endowment assessment is set aside as an emergency fund; and it is an independent supreme body, from which'there is no appeal; while, in the case of the defendant, its principal office is at Port Huron; the representation in its biennial meetings is in proportion to the membership in the several States; 10 assessments for benefits are made on its endowment members each year, whether required to pay endowment claims or not; 12.per cent, of the whole amount collected as endowment assessments is set aside to meet expenses, in lieu of a per capita tax; the whole of one of its ten annual assessments so collected is set aside as an emergency fund; and it is subordinate to the Supreme Tent, its endowment certificates being guaranteed by such order, and an appeal being permitted thereto.
“8. That, while the membership of defendant hive is largely outside this State, it has always claimed and exercised the right to admit to membership within this State any qualified woman residing therein, who was a member of complainant organization, that it might elect, without let or hindrance from complainant.
“ 9.' That complainant has about 3,000 members outside this State, and in other States, nearly 300 being in Chicago, and these are asking an extension of its work, and it will be benefited by the extension thereof, by reason of the lower death rate prevailing in many of said States, and that it is desirable for it to make such extension in order to enable it to continue to furnish benefits to its members at its present rates.
“ 10. That the purpose of complainant in extending its work is to enable it to furnish benefits to its members at its present rates, and this purpose does not spring from any desire or intention on the part of complainant in, any way to prejudice, injure, or interfere with the defendants in the prosecution of their work, or the success and prosperity of their order.
“ 11. That the complainant does not now and never has made any objection to the defendant operating and prosecuting its work within the State of Michigan, and that in law, equity, and justice there is no valid reason why the complainant; so far as the defendants are concerned, should be confined to the State of Michigan, and not be allowed to extend its order to any State or Territory of the Union, or any foreign country, and that the best interests, if not the future existence, of the complainant, demand such extension.
*414“12. That defendants have threatened, to bring and maintain actions and suits as alleged in complainant’s bill, and protests against extending its work have been filed with the officers of other States.
“13. That each of said bodies is organized under Act No. 119, Pub. Acts 1893, and that neither is engaged in its work for profit; that no confusion from similarity of names or paraphernalia will arise, and no harm can come to either from carrying on its work in the same territory, so long as their ritualistic work is secret, and their banners and badges bear their respective names as distinguishing features.
‘ ‘ 14. That, since the beginning of this litigation, defendant hive, through certain of its executive officers, has prepared, or is now preparing and has practically completed, a ritualistic and ceremonial work which is distinct from that used by complainant and defendant, as seems to be indicated from the proofs adduced.
“ Conclusions.
“The defendants urge their rights to restrict the complainant to the State of Michigan for the following reasons :
“ (a) Similarity of names of the two orders, and a paramount right in defendant hive to use the name.
“(b) Similarity of ritualistic and secret work, and an exclusive right on the part of defendants to use such work outside this State.
“(c) Similarity in design of paraphernalia used, and an exclusive right on the part of defendants to use the same.
“ Similarity of Names.
‘ ‘ The name of the two orders and the organization thereof is, in fact, distinct; but, if this were not so, it would seem that complainant has at least an equal, if not a superior, right to use the name unhampered by the defendants, as it took and used it, and each part thereof, before the existence of defendant hive. It is well settled that the corporation or company first using a name has a prior right thereto.
“ But, in my opinion, there is sufficient dissimilarity in the names to readily and fully distinguish the two orders. I do not think there can be any danger of confusion, or that any one is likely to be misled into joining the one order when she intended to enter the other. In these lat*415ter days, the average person who wishes to enter any of these social or benefit organizations comes very readily and quickly into possession of the common knowledge which circulates freely wherever these orders exist, and, in my opinion, there need be no apprehension on that ground. The complainant bears the name ‘ Great Hive, Ladies of the Maccabees for the State of Michigan,’ and the defendant bears the name ‘ Supreme Hive, Ladies of the Maccabees of the World;’ and, wherever complainant does work, it will be recognized at once as the Michigan order] and the two bodies being, in fact, different organizations, in my opinion no confusion can arise therefrom. Geographic terms, as applied to the names of corporations, are sometimes used to furnish the most distinguishing features. The First National Bank of Ann Arbor, the American Loan & Trust Company, and the Michigan Trust Company are at once recognized as different organizations from the First National Bank of Jackson, the American Trust & Loan Company of New York, and the Detroit Trust Company, although they may all be engaged in a similar business. In the case of Supreme Lodge Knights of Pythias v. Improved Order Knights of Pythias, 113 Mich. 133 (71 N. W. 470, 38 L. R. A. 658), the Supreme Court decided that these were distinguishing names. The evidence on the hearing of this case is replete with the names of societies which closely resemble, and yet which readily distinguish, each other.
“ Similarity in Ritualistic Work.
“The proofs show that the ritual is substantially the same as that used and owned by complainant before the existence of the defendant hive; that while, through their joint action, there have been some minor changes and improvements, yet that the plan, scope, and design have remained unchanged. It would seem that, if the superior right to this ritual exists, it would rest with the complainant, and that, while complainant accords full right to defendant hive to use this ritual whenever and wherever it wishes, it certainly would be inequitable and unjust on the part of defendant to deny the same privilege, right, and authority to the complainant. I do not understand upon what theory or principle the defendant can restrict the complainant to the use of the ritual within the State of Michigan, and arrogate to itself the exclusive right to its use throughout the rest of the world.
*416“ The same may be said of the
• “ Paraphernalia.
“All of the paraphernalia, including the badges, representations of the Cross and Crown, the Bee Hive, the Five Links, the Scroll, the Laurel Wreath, the Stars, and the World, the terms ‘ Ladies of the Maccabees,’ ‘ Great Hive,’ ‘Subordinate Hives,’ the symbolic letters ‘L. O. T. M.,’ and the Latin motto ‘Ad astra per aspera,’ were in use by complainant before the existence of defendant hive, the same as are now used by the two orders, and I am not aware of any evidence which shows that-complainant has parted with its right or privilege of using the same.
“ Apparently no exclusive right can be said to rest in either of these orders to use the Cross and Crown or other representations which are commonly employed by societies, and the record shows that many other orders use certain thereof. The Cross and Crown are both used by the Royal Arcanum, the Knights Templar, and the Ladies of the Golden Eagle; the Bee Hive, by the Rebeccas; the Links, by the Odd Fellows and the Rebeccas; the Laurel Wreath, by the Rebeccas, the Eastern Star, the Pythians, the Rathbone Sisters, the Daughters of Liberty, and the Womán’s Catholic Benevolent Legion; the Star, by the Eastern Star, the Rebeccas, and the Odd Fellows; the World, by the Knights of the World, the American Federation of Labor, the Improved Order of Good Templars, and the Woodmen of the World. It can hardly be said, in view of the universal use of these representations, that as against complainant, who first used them, defendant hive can be said to have either a paramount or an exclusive right thereto.
“Both of these societies, as well as all other fraternal benefit associations, under the laws of their organization, are declared to be corporations engaged in their labor without profit, and their primary purpose consists in ministering to the sick and infirm, feeding the hungry, aiding the poor and needy, comforting the distressed, burying the dead, and teaching morality to their members. All of these are ministrations which pertain to right living, and no one of them can, from their nature, be appropriated exclusively by any one organization, or speculated in at a profit. I am not aware that any court has ever confined or restricted the spreading of these benefits, or created *417any monopoly therein. The law favors and encourages the work of these associations from the fact that they aid in relieving distress and teach good citizenship. Under the law of their organization, they are declared to be exempt from the provisions of the insurance law of the State, and the fund provided by them is exempt from legal process. The officers of complainant have been instructed to extend its benefits to other States of the Union, and I am unable to see any valid or substantial reason why the defendants should oppose the proposed action.
“ In my opinion, there is no real obstacle to the proposition that these two orders should go forward in their humane mission in a spirit of harmony and fraternity, and that they can, as they should, be of mutual aid and assistance, without injurious competition or rivalry. It may with good reason be said that the defendant is an offspring of the complainant. No collision between these orders is inevitable. No real trouble exists, unless it is sought for. If, however, forgetful of the nobility of their purpose, a spirit of independence or arrogance is fostered, and bitterness and warfare are engendered, neither will be benefited thereby, and distress and disaster may await both.
“While my conclusion in this matter may be erroneous, yet I have entertained only one doubt respecting this controversy, and that is the question whether the courts of this State ought to and can control the action and conduct of these parties when they pass into other States and Territories. The Supreme Court, on the decision of the demurrer, seems to have decided that the courts of this State may exercise such power. I regard it as very fortunate that such power exists. It certainly is for the best interests of both of these orders that there should be a speedy and final determination of this controversy. It certainly would present a most unhappy and unseemly spectacle to witness these fraternal orders warring against each other in foreign jurisdictions.
“ I think that the complainant is entitled to a decree establishing its earlier right to the name, to the secret and ritualistic work, and paraphernalia, including badges, representations, terms, symbolic letters, motto, and gowns, with an equal co-ordinate right on the part of each of said orders to use the same, with the distinguishing marks as hereinbefore stated, whenever and wherever either may choose, and denying to the defendant the possession of any *418paramount and exclusive right in the same; also requiring the defendants to withdraw such protests as may have been filed without the State, and perpetually restraining and enjoining them from in any manner interfering with complainant in the extension and expansion of its work. I think there should also be reserved equity, to the end that, if the defendants disregard the terms of this decree without this State, then the complainant should be entitled to apply by petition or supplemental bill to this court for further relief against said defendants, requiring them either to surrender such ritualistic work and paraphernalia, or to make such changes in the same as will serve to remove the objections so made by them, in such manner as may then be determined.”
We think there is no room for the application of the doctrine of estoppel. These two organizations were organized under the laws of this State for the same worthy and humane purposes. A common ritual was believed to be advantageous. The defendant borrowed the ritual from the complainant. It was undoubtedly designed and agreed that both should use it. Each was interested in any changes. The fact that changes were made by the mutual action of both is not indicative that each intended to be confined in its use to that jurisdiction which it may first have entered. There are many fraternal organizations of this character in this State and country. If six of them deemed it advisable to use a common ritual, paraphernalia, etc., each one of whom was then doing business exclusively in one State, and should by mutual action adopt a common ritual and means by which the members of one could be admitted socially into the meetings of the others, would this raise a presumption that each intended thereafter to confine its operations to the State then occupied by it or any other into which one of them might first enter ? We find nothing to indicate that either intended by its acts to limit its jurisdiction in the use of the ritual, etc. On the contrary, as early as August, 1890, long before the defendant was organized, at its annual meeting complainant instructed its executive com*419mittee to investigate the matter of organizing hives outside the State of Michigan, and gave it power to act.
It is urged that the defendant has spent $200,000 in extending its work into the States and Territories of this ■country, — for it now has entered them all,— and that it would be gross injustice to permit complainant now to enter this territory in competition with the defendant. Whether the defendant has spent much or little is no concern of the complainant, and does not affect its rights. If defendant spent that large sum, it is fair to presume that it has received this expenditure back in advantages derived from it and from the use of the ritual and other things which the complainant so kindly permitted it to use.
There is, in my judgment, no foundation in experience in holding that the complainant will ruin the defendant’s business in other States and Territories now occupied by it. There are probably hundreds of these fraternal organizations in existence, each competing with the other, and most, if not all, apparently doing a thriving business. It does not follow that the complainant can crush the defendant any more than that the defendant can crush the complainant in Michigan or elsewhere. As already shown, many of these organizations use many of the same emblems, insignia, etc., that are used by the parties to this case, and they have a perfect legal right to do so. There is no more reason for holding that these two organizations will crush each other, or that one would ruin the other, than there is that manufacturing corporations, engaged in manufacturing the same articles with the same machinery, cannot carry on a thriving business in competition with •each other, or in holding that the many church organizations cannot exist side by side, or that the many life-insurance companies, each claiming to do business better and ■cheaper than the others, cannot do business within the same territory. ¡
We must, therefore, look back to the circumstances under which the defendant was organized, and unless we can there find some implied understanding that complainant *420was forever to have the territory of Michigan to carry on its business, with the ritual, etc., and that defendant was to have the rest of the world, provided it got into the rest of the world first, with the ritual, etc., there is no room, in my judgment, to apply the doctrine of estoppel. Such a monopoly in the business world would be condemned by the courts. Estoppels were formerly looked upon as. odious, and, though the doctrine in proper circumstances-is now regarded a salutary one, yet it is applied with great strictness, and “estoppels must be certain to every intent, and are not to be taken by argument or inference.” 11 Am. & Eng. Enc. Law (2d Ed.), 388. There should be no doubt as to the acts, and the inference to be drawn from them, in order to close complainant’s mouth against its interests, and prevent it from using its own ritual, etc., wherever it may choose to go. I am unable to find anything in the record to thus estop it.
The other questions raised by the defendant deserve-consideration :
1. Defendant’s counsel say in their brief: “Real parties-in interest as defendants are not named in the record at all. The Supreme Hive, defendant, has not a single subordinate hive within the jurisdiction of the court.” If by this is meant that these subordinate hives are necessary parties, or that the decree in this case against the Supreme Hive is not binding upon its subordinates; the position is-untenable. Both complainant and defendant are Michigan corporations; they have their main offices and officers-in this State; they are amenable to the process of its courts. The construction placed by the courts of this State upon the laws under which they are organized, and upon their articles of association and by-laws, will be respected and followed by the courts of other States, and by the United States, unless some federal question be involved. The defendant has not the power to place its subordinate bodies beyond its own control, and any decree of the courts of this State affecting its rights is binding upon its subordinate lodges or hives. Lamphere v. *421Grand Lodge A. O. U. W., 47 Mich. 429 (11 N. W. 268).
2. It is contended that the decree is in excess of the relief prayed for by the bill, and that it in terms enjoins the defendant from instituting any suit or taking any steps whatever in any other State against complainant. This contention is based upon that part of the decree which restrains the defendant from in any way “ interfering with, preventing, or obstructing complainant, its said committee, officers, members, representatives, attorneys, or agents, or its said subordinate hives, their committees, officers, members, representatives, attorneys, or any thereof, from carrying on its said work or business in this State, or from extending the. same to other States, Provinces, Dominions, and Territories, or from organizing its ■subordinate hives, and soliciting accession to its membership therein.”
The relief granted' can, of course, be no broader than the relief asked by the bill. This part of the decree is a portion of a lengthy clause defining the acts from which the defendant is restrained. When read in connection with the rest of the decree and the opinion of the circuit judge, it means only this: That the suits and acts from which it is restrained are those complained of in the bill. They refer solely to the rights of the complainant to use its name, its ritual, paraphernalia, etc., in other territory.
The right to maintain such suit was determined in the former decision. In addition to the authorities there cited, see, also, Dehon v. Foster, 4 Allen, 545; Vermont & Canada R. Co. v. Vermont Cent. R. Co., 46 Vt. 792; Sandage v. Manufacturing Co., 142 Ind. 148 (41 N. E. 380, 34 L. R. A. 363, 51 Am. St. Rep. 165).
The decree should be affirmed, with costs,
Hooker, J., concurred with Grant, J.
on settlement oe decree.
Carpenter, J.
According to the opinion of the majority of this court, defendant is entitled to a decree enjoining *422complainant from competing with it in the field now occupied by it, by using the same, or substantially the same, ritual, secret work, badges, and paraphernalia. Complainant asks this court, either before or at the time of settling the decree, to investigate and determine whether its proposed new ritual, secret work, badges, and paraphernalia sufficiently differ from those used by defendant to enable it to carry on its proposed competitive work.
There are many objections to the adoption of this course. It would offer a temptation almost irresistible to both parties to make extreme claims. Complainant naturally" desires to make as little change as possible in its present' method of work, and just as naturally defendant wishes those changes to be marked. This court would therefore be compelled to answer questions relating to controversies which have not arisen in fact, and which may never arise in fact. It is the office of courts to determine controversies, rather than to answer questions.
Moreover, the adoption of such a course would compel the court to answer abstract, rather than concrete, questions. Complainant will affirm and defendant will deny that its proposed new ritual substantially differs from its old. If we undertake to determine this question before a controversy has actually arisen, we have simply the evidence that is afforded by an inspection of the two. If this question arises in an actual controversy, we not only have that evidence, but we have the evidence which is furnished by the operation of the two systems. In Supreme Lodge K. of P. v. Improved Order K. of P., 113 Mich., at page 140 (71 N. W. 473, 38 L. R. A. 658), it is said: “The best possible evidence that names are sufficiently similar to mislead the public is the fact that the public, or some portion thereof, has been misled.” A court should be re- . luctant to adopt a course which deprives it of the best evidence attainable. It should aim, rather, to have the advantage of all points of view, than voluntarily "to shut itself off from the best. The court which should undertake to answer these questions in this manner would act in. *423a legislative or administrative capacity, rather than in a judicial capacity. It is by no means clear that it would be to complainant’s advantage to have this court determine these questions without all the evidence attainable. If complainant proceeds with the honest determination to make its new ritual, work, etc., substantially different from the old, we can see no reason to fear that it will fail to do so. Its officers and counsel are better informed, and therefore better prepared to accomplish that object, than any member of this court. We are forced, therefore, to decline to take the course requested by complainant.
Complainant contends that, as the basis of this decree is its own exclusive rights in Michigan, an injunction should issue protecting those rights. To this we cannot agree. It is true that complainant has those exclusive rights. But, as shown in the majority opinion in this case, those rights have never been denied. There is nothing to indicate that complainant needs an injunction to protect them. Its right to them is not claimed by the pleadings in the case. It is clear that complainan't would be entitled to relief, either in the form of an injunction or other adequate relief, if those rights were interfered with. The only ground upon which we could now grant the injunction — and it is unnecessary to say that an injunction cannot be granted on such a ground — is that complainant has this exclusive right; a right which is conceded and has never been denied. It is not sufficient for complainant to say it does not harm defendant to grant this relief. Courts of equity do not give the extraordinary process of injunction simply because no harm results to the defendant. The issuance of an injunction necessarily implies that defendant has committed or threatened to commit a wrong, and, when it has done neither, the writ should not issue. Complainant’s exclusive right — at least, as the parties are now situated — forms the basis of defendant’s right to relief. And this circumstance is, in our judgment, sufficient to insure its protection.
The second decree prepared by the defendant goes *424farther than the prayer of its cross-bill. To such a decree it is not entitled. As we indicated in the opinion in this case, we do not regard the symbolic letters “ L. O. T. M. M.,” used in connection with the term “ Ladies of the Modern Maccabees,” as an interference with any of defendant’s rights.
The decree will therefore be at once entered in accordance with these views.
The other Justices concurred.